Citation Nr: 0008739	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1942 
to August 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).  


FINDING OF FACT

There is no competent medical evidence that demonstrates the 
appellant currently has a liver disorder.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a liver disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.310(a) 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has a liver disorder that is 
related to his service-connected residuals of malaria.  He 
testified at his July 1998 Regional Office hearing that 
walking two to three blocks causes his skin color to turn 
yellow and results in exhaustion.  He claimed that he was 
told by a VA physician that he has liver disease, that the 
yellow skin condition he experienced was due to medications 
he took for malaria in service, and that recent medical books 
attribute liver disease to such medications.  The appellant 
further stated at his hearing that the VA physician would not 
provide a written opinion as to the etiological relationship 
between the appellant's alleged liver damage and the 
medications he took for malaria during service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, a veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a liver disorder.  Medical evidence in the 
claims file shows that a CT scan of the appellant's abdomen 
while hospitalized at Community General Hospital in April 
1987 revealed generalized hepatic enlargement with probable 
fatty infiltration of the liver, and that a report of 
subsequent hospitalization at Forsyth Memorial Hospital, also 
in April 1987, noted that the appellant had had an elevated 
liver function test and an enlarged liver, for which the 
diagnosis was possible granulomatous hepatitis (sarcoid).  
However, the medical evidence dated in the 1990's does not 
show findings of liver damage or a liver disorder.  VA 
outpatient records, dated from 1993 to 1998 fail to 
demonstrate the presence of liver damage or disease, and an 
August 1997 VA medical examination for systemic diseases 
found no evidence of liver damage.  Therefore, because the 
evidence submitted does not show that the appellant currently 
has a liver disorder, he has failed to satisfy the first 
element of a well-grounded claim.  

The Board also notes that even if the appellant currently had 
a liver disorder, he has presented no competent medical 
evidence which establishes an etiological link between liver 
disease or damage and his treatment with Atabrine and Quinine 
for malaria in service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding a liver disorder, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of a liver disorder.  Consequently, his 
lay statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a liver 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  


ORDER

The claim for service connection for a liver disorder is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


